286 F.2d 429
ESSO STANDARD OIL COMPANY, Appellant,v.Glen LILLY, Appellee.ESSO STANDARD OIL COMPANY, Appellant,v.Clyde ROUSE, Appellee.
No. 14194.
No. 14195.
United States Court of Appeals Sixth Circuit.
December 19, 1960.

H. H. McCampbell, Jr., Knoxville, Tenn., Green, Webb & McCampbell, Knoxville, Tenn., on brief, for appellant.
John B. Rayson and Stuart F. Dye, Knoxville, Tenn., E. H. Rayson, Kramer, Dye, McNabb & Greenwood, Knoxville, Tenn., on brief, for appellees.
Before MARTIN, CECIL and O'SULLIVAN, Circuit Judges.

ORDER.

1
These consolidated cases have been heard and considered upon the record and upon the briefs and oral arguments of attorneys for the parties:


2
From which, it appears that no reversible error was committed by the experienced trial judge in the admission and exclusion of evidence; and that he did not commit reversible error in refusing to charge the special instruction offered by appellant, upon which such stress has been laid by appellant;


3
And there being substantial evidence in the record upon which the jury could properly find for the plaintiffs;


4
The judgment entered upon the verdict of the jury in each of the respective cases is affirmed.